Per Curiam,
This bill was filed by a grantee of land by a conveyance in.fee simple to recover from the heirs of the grant- or losses alleged to have been sustained while acting as a mere trustee to hold the title and mortgage and convey the land for the benefit of the grantor. The findings of fact are that no trust, express or implied, was established. ■ These findings were supported by the evidence and they fully sustained the decree dismissing the bill .which is now affirmed at the cost of the appellant.